Freedman, J.
—Although, as a general rule, an agent employed by a trustee, receiver, executor,, or administrator, in the execution of the trust, must look to the person employing him, individually, for his payment, and an executory contract of this character does not bind the estate, yet the reasonable value of services actually rendered by such an agent, upon the faith . of an express agreement that the compensation is to be made out of the estate, may, the necessity for their rendition being conceded, constitute an equitable set off to any claim or demand which the estate may have against such agent.